Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant Office Action replaces the Action dated June 6th, 2022 which was incorrectly labeled as a non-final rejection.

Claims 19, 31, 33 and 37-39 are pending in the application. Claims 19, 31, 33 and 37-39 are rejected. 

Response to Amendment / Argument
Applicant’s arguments have necessitated changes to the 103 and ODP rejections; however, Applicant’s arguments will be addressed as they relate to the rejections below. On page 4 of the response Applicant discusses the teachings of Levine et al. regarding large ranges of dosages; however, the rejection is not premised on departing from the range of Levine et al. to arrive at the instant claims but rather using the teaching that Levine et al. disclose lowering dosages compared to what would normally be required. Applicant further asserts that Levine “does not show in vivo data indicating that lower doses of the protein-bound cannabinoid is effective in lowering doses relative to standard cannabinoid treatments.” Applicant further discusses dose reductions; however, the instant claims place no limitation on what effects are required to be observed. The instant claims would encompass substantially worse therapeutic outcomes than non-protein bound cannabinoid. Furthermore, Levine explicitly refers to the use of lowered doses in paragraph [0118] as discussed in the rejection. Prior art is presumed to be operable. See MPEP 2121.
On page 5 of the response Applicant discusses Guy et al. for an alleged lack of teaching an upper limit. The prior art provides concrete examples on page 5 where (paragraphs [0071] and [0072]) doses were started at 5 mg/kg/day and increased “until tolerance occurred or a maximum dose of 25 mg/kg/day was achieved.” The rejection is premised with starting with dose ranges lower than those known in the art where the prior art provides a clear range of doses that successfully treated patients.
On page 5 of the response Applicant discusses examples found in the specification regarding analgesic effect. The data has been addressed in the rejection in that expected beneficial results are evidence of obviousness where the results demonstrated by Applicant are the benefits suggested be Levine. Applicant refers examples 3F-3H and alleged surprising results; however, even if these Examples contained data they would still likely be evidence of an expected beneficial result. 
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
New claim 38 recites a method of administering a dose of 700 mg/kg/week. This dosage is outside the range of any range found in the original disclosure. For instance, the broadest ranges appear to be the following on page 16:

    PNG
    media_image1.png
    182
    681
    media_image1.png
    Greyscale

Regardless, claim 38 is deemed to be drawn to new matter since it represents a patient population that is not disclosed or suggested in the original application. Parent claim 31 recites a dose between about 233 mg/week CBD and about 700 mg/week CBD and dependent claim 38 recites a dose of 700 mg/kg/week. The scope of subjects falling within claim 38 would therefore be patients weighing one kg or less, which scope is not reasonably conveyed or suggested by the original disclosure.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 38 ultimately depends from claim 19. Claim 38 recites a dose of 700 mg/kg/week, which is outside the range of parent claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19, 31, 33, 37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2015/0265720 A1 by Levine et al. in view of U.S. Patent PGPub No. 2015/0359755 A1 by Guy et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Levine et al. teach (page 11, claim 1) compositions comprising “at least one protein-bound cannabinoid bound to a plasma protein.” As examples of proteins, the prior art teaches the following on page 11:

    PNG
    media_image2.png
    192
    596
    media_image2.png
    Greyscale

Regarding the cannabinoids, the prior art teaches the following on page 11:

    PNG
    media_image3.png
    86
    594
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    82
    589
    media_image4.png
    Greyscale

The prior art teaches various cannabinoids including Applicant’s elected species of CBD. Regarding utility of the prior art products, the prior art teaches methods of treating diseases on page 10 as part of paragraph [0131] including pain, “epileptic attacks or generalized epilepsy;” etc., where Applicant’s elected species is epilepsy.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art generally teaches a method of administrating to a subject a therapeutically effective amount of a composition comprising at least one cannabinoid bound to a plasma protein or portion thereof but does not teach the instantly claimed dosage ranges.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Levine et al. teach the following on page 2:

    PNG
    media_image5.png
    218
    596
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    193
    595
    media_image6.png
    Greyscale

Levine et al. teach improved properties such as enhanced bioavailability such that a person having ordinary skill in the art would expect that a lower dosage would be required to produce a similar biological effect. 
Levine et al. further teach effectiveness at lower doses for protein-bound cannabinoids relative to raw extract in the following assay on page 9:

    PNG
    media_image7.png
    356
    713
    media_image7.png
    Greyscale

Accordingly, a person having ordinary skill in the art in making and using the methods of the prior art would have been motivated to at least start with dosages that have been demonstrated for a given condition and lower the dosage of the cannabinoid being administered with a reasonable expectation that the enhanced bioavailability taught by Levine et al. would provide similar results at a lower dosage. As an example of conditions for which a cannabinoid within the scope of Levine et al. has been taught to be useful, Guy et al. teach (title) “Cannabinoids in the Treatment of Epilepsy” and further teach application in Dravet Syndrome and Lennox-Gastaut syndrome on page 3 (paragraph [0046]) that are recited in instant claim 33 and would further meet the limitation of “epilepsy” as found in claim 31. Guy et al. further teach the following dosages on page 2:

    PNG
    media_image8.png
    200
    717
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been familiar with dosages that have been used for certain epilepsies when using CBD and therefore would have been motivated to use dosages lower than those reported by Guy et al. Regarding the limitations of claim 31, the dosages above at the lower end would overlap with the range claimed such as for the 75 mg of CBD per day corresponding to 525 mg CBD per week where using lower dosages would still overlap with instant claim 31. Regarding instant claim 33, the lower end of the dosage taught by Guy et al. would correspond to 35 mg/kg/week; however, as discussed above a person having ordinary skill in the art would expect a lower dose to be required with an increased bioavailability. In this situation, determining an optimum dosage would require routine optimization within the level of skill in the art. See MPEP 2144.05 regarding similar ranges, amounts, and proportions. The instant claims are rejected as indefinite for limitations directed to relative amounts; however, the same rationale would apply to instant claims 37 and 39 that recite particular dosages.
	Regarding evidence found in the specification, Applicant presents Examples 2a and 2b on pages 7 and 8 regarding improved results when administered to mice. MPEP 716.02(c) states the following:
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)

In this situation, Levine et al. teach improved bioavailability and lowering dosages. Accordingly, the evidence found in the specification is not deemed to constitute unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 2) Claims 19, 31, 33, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,653,787 in view of U.S. Patent PGPub No. 2015/0265720 A1 by Levine et al. and in further view of U.S. Patent PGPub No. 2015/0359755 A1 by Guy et al. The claims of the patent are directed to tablets or capsules comprising a phyto-cannabinoid bound to a protein. The subject matter of the claims of the patent is the subject matter that serves as the basis of the rejection under 35 USC 103 above, which is incorporated here by reference. Accordingly, the instant claims are deemed to be obvious in view of the claims of the patent for the reasons under 35 USC 103.

(2 of 2) Claims 19, 31, 33, 37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/876,143 in view of U.S. Patent PGPub No. 2015/0265720 A1 by Levine et al. and in further view of U.S. Patent PGPub No. 2015/0359755 A1 by Guy et al. The claims of the copending case are directed to methods of treating diseases using a cannabinoid bound to a protein. The subject matter of the claims of the copending case is the subject matter that serves as the basis of the rejection under 35 USC 103 above, which is incorporated here by reference. Accordingly, the instant claims are deemed to be obvious in view of the claims of the copending case for the reasons under 35 USC 103.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626